Citation Nr: 1033326	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for bilateral 
hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from November 1955 to November 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2008 rating decision in which the RO denied the 
Veteran's claim of a rating in excess of 90 percent for bilateral 
hearing loss and denied the Veteran's claim for a TDIU.  In March 
2009, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in August 2009.

In August 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the August 2008 claim for increase, audiometric 
testing has revealed no worse than Level X hearing in the left 
ear and Level XI hearing in the right ear.

3.  The Veteran has been granted service connection only for 
bilateral hearing loss (rated as 90 percent disabling).  

4.  While the Veteran's service-connected disability meets the 
percentage requirements for award of a TDIU, this disability has 
not been shown to prevent him from obtaining or retaining 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 90 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100, 4.86 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

This appeal involves a claim for a TDIU, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for a TDIU, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  That letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The December 
2008 RO rating decision reflects the initial adjudication of the 
claim after issuance of the September 2008 letter.  

In a May 2009 post-rating letter, the RO provided the Veteran 
with the rating criteria used to evaluate his bilateral hearing 
loss disability.

After issuance of the May 2009 letter, and opportunity for the 
Veteran to respond, the August 2009 SOC reflects readjudication 
of the claims.  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records, reports of 
March 2008 and May 2009 VA audiological evaluations and a July 
2009 VA opinion.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Hearing Loss 

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).  The following analysis is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 90 percent for the 
Veteran's bilateral hearing loss is not warranted at any point 
pertinent to the August 2008 claim for increase.
 
In March 2008, the Veteran under audiological evaluation.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
65
85
95
110
LEFT
70
75
90
95

Pure tone threshold averages were 89 decibels (dB) in the right 
ear and 83 dB in the left ear.  Speech discrimination scores were 
24 percent in the right ear and 38 percent in the left ear.  The 
audiologist found that, bilaterally, the Veteran had moderately 
severe to profound hearing loss.

Applying the method for evaluating hearing loss to the results of 
the Veteran's audiological evaluation, the March 2008 audiometric 
testing revealed Level XI hearing in the right ear and Level X 
hearing in the left ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table VII 
corresponds to a 90 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The results of the March 2008 audiological evaluation reveal an 
exceptional pattern of hearing loss in each ear, as the pure tone 
threshold at 1000, 2000, 3000, and 4,000 hertz was 55 decibels or 
more.  Application of these findings to Table VIA reveals Level 
VIII hearing in each ear.  However, under Table VII, level VIII 
for the right ear and Level VIII hearing for the left ear 
warrants only a 50 percent rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

In May 2009, the Veteran underwent VA audiological evaluation.  
Pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
60
85
95
110
LEFT
60
80
95
100

Pure tone threshold averages were 88 decibels (dB) in the right 
ear and 84 dB in the left ear.  Speech discrimination scores were 
20 percent in the right ear and 40 percent in the left ear.  The 
audiologist found that, bilaterally, the Veteran had moderate 
severe to profound hearing loss.

Applying the method for evaluating hearing loss to the results of 
the Veteran's audiological evaluation, the May 2009 audiometric 
testing revealed Level XI hearing in the right ear and Level X 
hearing in the left ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table VII 
corresponds to a 90 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The results of the May 2009 VA audiological evaluation also 
reveal an exceptional pattern of hearing loss in each ear, as the 
pure tone threshold at 1000, 2000, 3000, and 4,000 hertz was 55 
decibels or more.  Application of these findings to Table VIA 
reveals Level VIII hearing in each ear.  However, under Table 
VII, level VIII for the right ear and Level VIII hearing for the 
left ear warrants only a 50 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of bilateral hearing loss.  However, it 
must be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its determination on 
the basis of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, 
the Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's bilateral hearing loss, 
pursuant to Hart, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
given the mechanical method of deriving schedular ratings for 
hearing loss, that doctrine is not for application in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 53-56 (1990).

III.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

In this case, the Veteran meets the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a TDIU, as service connection is in effect for bilateral 
hearing loss, rated as 90 percent disabling.  However, the 
remaining question is whether the Veteran's service-connected 
disability, in fact, renders him unemployable.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

On his August 2008 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he last worked in 1996 as a metal welder.  That 
was the date on which he became too disabled to work.  He denied 
leaving his last job due to his disability, and he had not tried 
to obtain employment since he became too disabled to work.  He 
indicated that he had reached the seventh grade in school and had 
earned his GED from a technical college in 1965.

In October 2008, the Veteran's former employer submitted 
information indicating that the Veteran last worked in June 1996.  
It was noted that he had lost 43 days of work during the twelve 
months preceding the last day of his employment, due to 
disability, and that concessions were made to the Veteran due to 
his hearing loss, and that he had a hard time understanding 
instructions at times.  The employer indicated that the 
termination of the Veteran's employment was due to retirement.

In a March 2009 written statement, the Veteran indicated that he 
could have worked longer if not for his hearing loss, and that he 
retired early at age 62 because of his hearing loss.  He 
indicated that he had wanted to work longer in order to receive 
more money from Social Security, and asserted that he was nearly 
nearly deaf.

In a July 2009 written statement, the VA audiologist who 
conducted both the March 2008 and May 2009 evaluations indicated 
that the May 2009 hearing examination revaealed a significant 
hearing loss with poor speech discrimination.  It was noted that 
the examination was conducted without lip reading.  The 
audiologist opined that both the addition of hearing aids and lip 
reading in a repetitive work environment would qualify the 
Veteran for employment.

In a September 2009 written statement, the Veteran indicated that 
he did have to leave his prior work as a welder due to his 
inability to hear what was said to him.  He asserted that his 
supervisor was unable to communicate instructions to him, and 
that his job was becoming dangerous.  He indicated that he had 
difficulty understanding what others said to him in normal 
conversation.  He further asserted that it was a mutual agreement 
between him and his employer for him to retire at age 62.

The Board has considered assertions that the Veteran has been 
unable to work as a welder or salesman.  However, these 
assertions, alone, do not establish his unemployability due to 
his service-connected bilateral hearing loss.  A noted above, the 
objective evidence of record reflects only that the Veteran had 
trouble hearing in his last job (which is consistent with his 90 
percent rating for hearing loss. Moreover, in the only competent 
opinion on the question of whether the Veteran's hearing loss 
renders him unemployable, the VA audiologist who previously 
examined him stated that, with hearing aids and lip reading, he 
would qualify for employment in a repetitive environment.  
Significantly, there is no competent opinion that the Veteran is, 
in fact, rendered unable to obtain or retain substantially 
gainful employment due to his service-connected hearing loss, and 
neither the Veteran nor hs representative have presented or 
identified such an opinion.  

To whatever extent the Veteran and his representative attempt to 
establish the Veteran's entitlement to a TDIU on the basis of lay 
assertions, alone, the Board emphasizes that neither individual 
is shown to possess expertise in medical or vocational matters 
(see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. 
Brown, 10 Vet. App. 183, 186 (1997)), and such assertions are not 
suppported objectively.  While it is clear that the Veteran had 
trouble with his hearing when he left his last job, both he and 
his former employer initially indicated that he left that 
employment due to retirement, rather than as due to disability.  
The Veteran later stated that he did not want to retire that 
early, and it was a mutual agreement between him and his employer 
that he retire at that time.  However, the Board finds the 
initial statements from the Veteran and the statement from his 
former employer as more probative evidence as why he ceased 
working in 1996.  That evidence, coupled with the opinion of the 
VA audiologist, constitutes evidence that, collectively, weighs 
against the Veteran's claim. 

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 90 percent for bilateral hearing loss is 
denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


